Order entered November 19, 2018




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-18-00018-CR

                          RICHARD CLAYTON KIMBERLIN, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                          On Appeal from the 199th Judicial District Court
                                       Collin County, Texas
                              Trial Court Cause No. 199-80175-2016

                                             ORDER
        Before the Court is the State’s November 16, 2018 motion for extension of time to file its

brief. We GRANT the motion and ORDER the brief received on November 16, 2018 filed as of

the date of this order.


                                                       /s/   LANA MYERS
                                                             JUSTICE